Case 14-00761        Doc 48     Filed 10/30/18     Entered 10/30/18 14:45:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 00761
         Wade Timothy Griffith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/11/2014.

         2) The plan was confirmed on 03/27/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/06/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $17,702.74.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-00761            Doc 48       Filed 10/30/18    Entered 10/30/18 14:45:11                 Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                $61,469.70
           Less amount refunded to debtor                           $1,294.84

 NET RECEIPTS:                                                                                        $60,174.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,000.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $2,426.52
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $6,426.52

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent      Unsecured         223.00        223.35           223.35          25.38        0.00
 AmeriCash Loans LLC                  Unsecured           0.00      1,711.62         1,711.62        194.51         0.00
 AT&T                                 Unsecured         100.00           NA               NA            0.00        0.00
 College of Dupage                    Unsecured      3,500.00            NA               NA            0.00        0.00
 Comcast                              Unsecured      2,841.00            NA               NA            0.00        0.00
 Federal Pacific Credit Co            Unsecured         441.00        487.06           487.06          55.35        0.00
 FedEx Employees Credit Association   Unsecured            NA          73.78            73.78           8.38        0.00
 Fields/RNB                           Unsecured         633.00           NA               NA            0.00        0.00
 First Rate Financial                 Unsecured      3,900.00            NA               NA            0.00        0.00
 Great Lakes Credit Union             Unsecured          60.00           NA               NA            0.00        0.00
 HSBC                                 Unsecured         350.00           NA               NA            0.00        0.00
 Internal Revenue Service             Unsecured           0.00      2,257.29         2,257.29        255.64         0.00
 Internal Revenue Service             Priority       4,500.00       4,740.10         4,740.10      4,740.10         0.00
 Metlife Auto & Home                  Unsecured      1,126.00            NA               NA            0.00        0.00
 Nicor Gas                            Unsecured         543.00        236.13           236.13          26.83        0.00
 Oliphant Financial LLC               Unsecured         476.00        447.99           447.99          50.91        0.00
 Portfolio Recovery Associates        Unsecured         792.00        792.20           792.20          90.03        0.00
 QVC                                  Unsecured         175.00           NA               NA            0.00        0.00
 Santander Consumer USA               Secured       28,600.00     29,619.53        29,619.53      29,619.53    8,945.12
 Springleaf Financial Services        Secured        3,550.00       3,286.56         3,286.56      3,262.97      192.45
 Sprint                               Unsecured         778.00           NA               NA            0.00        0.00
 T Mobile USA                         Unsecured         200.00           NA               NA            0.00        0.00
 The Meadows at River Run             Unsecured         519.00           NA               NA            0.00        0.00
 US Dept of Education                 Unsecured     54,513.00     55,462.64        55,462.64       6,281.14         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-00761        Doc 48      Filed 10/30/18     Entered 10/30/18 14:45:11             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $32,906.09         $32,882.50           $9,137.57
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $32,906.09         $32,882.50           $9,137.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,740.10          $4,740.10              $0.00
 TOTAL PRIORITY:                                          $4,740.10          $4,740.10              $0.00

 GENERAL UNSECURED PAYMENTS:                             $61,692.06          $6,988.17              $0.00


 Disbursements:

         Expenses of Administration                             $6,426.52
         Disbursements to Creditors                            $53,748.34

 TOTAL DISBURSEMENTS :                                                                     $60,174.86


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
